Case 1:15-cr-O0866-WHP Document 40 Filed 12/30/19 Page 1 of 1

LAW OFFICE OF

STEPHANIE M. CARVLIN, ESQ.
140 Broadway, Suite 4610
New York, New York 10005

STEPHANIE M. CARVLIN, ESQ. TELEPHONE: 212-748-1636
E-MAIL: CARVLIN@HOTMAIL.COM FAX: 212-858-7750

December 30, 2019

Honorable William H. Pauley
United State District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Roger Thomas Clark
15-cr-866 (WHP)

Dear Judge Pauley:

| write to seek a five-day extension of time to file my reply brief in support of Mr.
Clark’s motion to suppress physical evidence and statements and to obtain additional
discovery. My reply is now due on January 8, 2020. | ask that the Court grant me until

January 13, 2020, to file. The government consents to this request.

Over the holiday | contracted a virus. As a result, | have been unable to work since
December 26. | anticipate being well enough to begin working again tomorrow. The
additional time will compensate for the time | was unable to work and will enable me to
do a thorough job research and drafting the reply. Additionally, and importantly, the
extension will give me an opportunity to fully review everything with Mr. Clark. As the

Court knows he has been (and remains) fully involved in all aspects of his defense.
| have not previously sought an extension of this deadline.
Respectfully submitted,
IS/
Stephanie Carvlin
cc: AUSA Michael Neff

AUSA Vladislav Vainberg
AUSA Eun Young Choi
